                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                          DOCKET NO: 1:20-CV-0038-MOC



  SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,
                                                             ORDER ENTERING
                         v.                                  PRELIMINARY INJUNCTION
                                                             AND ASSET FREEZE AGAINST
  MARK NICHOLAS PYATT, and                                   DANIEL G. RANDOLPH
  WINSTON REED INVESTMENTS L.L.C.,

                         Defendants, and

  DANIEL GREGORY RANDOLPH,

                         Relief Defendant.



       THIS MATTER is before the Court on the unopposed motion of the Plaintiff Securities

and Exchange Commission and consent of Relief Defendant Daniel G. Randolph for entry of the

preliminary injunction and to continue the freeze of the assets of Mr. Randolph up to the amount

of $23,787. The parties request modification of the asset freeze to allow Mr. Randolph to

deposit his paychecks into the bank account of his wife, Mary Delgado, at Gate City Bank in

Williston, North Dakota, and that Mr. Randolph’s net monthly salary of approximately $5,200

not be subject to the asset freeze, so that he may pay reasonable living expenses for his wife,

children and himself. Mr. Randolph also requests that he be excused from appearing at the

March 6, 2020 hearing, because he has consented to entry of the preliminary injunction and

continuation of the asset freeze. The SEC does not object to the modification of the asset freeze

to allow Mr. Randolph to deposit his current salary into the account of his wife, Mary Delgado,

at Gate City Bank in Williston, North Dakota, and use those funds to pay his reasonable living
expenses. The SEC also does not object to Mr. Randolph’s request to be excused from attending

the hearing on March 6, 2020.

       The Court finds, based on the consent of Mr. Randolph, that there is good cause for entry

of the preliminary injunction and to continue the asset freeze up to the amount of $23,787, and to

modify the asset freeze to allow Mr. Randolph to deposit his paychecks into the bank account of

his wife and to use the funds to pay his reasonable living expenses. The motion for entry of the

preliminary injunction and modified asset freeze against Mr. Randolph is GRANTED.

       IT IS THEREFORE ORDERED that a preliminary injunction is entered, pursuant to

Federal Rule of Civil Procedure 65(a), as to Relief Defendant Daniel Gregory Randolph, until

resolution of this matter on the merits or further order of this Court:

       A.      The assets, funds, or other property held by or under direct or indirect control of

Relief Defendant Daniel Randolph whether held in his name or for his direct or indirect beneficial

interest, wherever located, up to the amount of $23,787 are frozen including, but not limited to,

the accounts listed below:

      Financial Institution              Account Name                      Account number
       TD Ameritrade Inc.               Daniel G. Randolph                     xxx-xx5750
       TD Ameritrade Inc.               Daniel G. Randolph                       xxxxx504
       TD Ameritrade Inc.               Daniel G. Randolph                     xxxxxx5729
     JPMorgan Chase Bank                Daniel G. Randolph                      xxxxx7806
  First International Bank and          Daniel G. Randolph                     xxxxxx3832
              Trust
  First International Bank and       Winston Reed Investments                  xxxxxx4657
              Trust                           LLC
         Synchrony Bank                Daniel G. Randolph                  xxxxxxxxxxxx2415
   CommunityWide Federal               Daniel G. Randolph                     xxxxxx2666
          Credit Union


       B.      Relief Defendant, and his respective officers, agents, servants, employees,

attorneys, and all persons in active concert or participation with them who receive actual notice of


                                                  2
this order by personal service or otherwise, and each of them shall hold and retain within their

control, and otherwise prevent any disposition, transfer, off-set, pledge, encumbrance, assignment,

dissipation, concealment, or other disposal whatsoever of any their funds or other assets or things

of value presently held by them, under their control or over which they exercise actual or apparent

investment or other authority, in whatever form such assets may presently exist and wherever

located, including but not limited to the accounts and assets listed above in paragraph A.

       C.      Any bank, financial or brokerage institution or other person or entity holding any

funds, securities or other assets of the Relief Defendant, up to the amounts identified in

paragraph A, held in the name of, for the benefit of, or under the control of the Relief Defendant

or their officers, directors, agents, servants, employees, attorneys-in-fact, and those persons in

active concert or participation with them, and each of them, shall hold and retain within their

control and prohibit the withdrawal, removal, pledging, transfer, other use or disposal of any

such funds or other assets, including but not limited to assets held in the accounts listed above in

paragraph A.

       D.      No person or entity, including the Relief Defendant, or any creditor or claimant

against the Relief Defendant, or any person acting on behalf of such creditor or claimant, shall

take any action to interfere with the asset freeze, including, but not limited to, the filing of any

lawsuits, liens, or encumbrances, or bankruptcy cases to impact the property and assets subject to

this order; provided, however, that any party or non-party may seek leave from this order upon a

proper showing.

       IT IS FURTHER ORDERED that the asset freeze is modified to allow Mr. Randolph to

deposit his current paychecks into an account held in the name of his wife Mary Delgado at Gate

City Bank in Williston, North Dakota and that he may use those funds to pay his reasonable



                                                   3
living expenses. The asset freeze does not apply to the bank account held in the name of Mary

Delgado at Gate City Bank in Williston, North Dakota.

       IT IS FURTHER ORDERED that Mr. Randolph does not need to appear at the Order to

Show Cause hearing set for March 6, 2020 at 9:30 a.m. before this Court.

       SO ORDERED.

 Signed: March 4, 2020




                                               4
